            Case 1:17-cv-00114-TJK Document 80 Filed 03/11/19 Page 1 of 7




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA


MATI GILL,

                               Plaintiff,                   Case No. 15-cv-2272 (RBW)

                -against-

ISLAMIC REPUBLIC OF IRAN,

                               Defendant.


KELLI D. HAKE et al.,

                               Plaintiff,                   Case No. 17-cv-114 (TJK)

                -against-

BANK MARKAZI JOMHOURI ISLAM!
IRAN, et al.

                               Defendants.



                            PROTECTIVE AGREEMENT AND ORDER



       IT IS HEREBY STIPULATED AND AGREED by and among Plaintiff Mati Gill

("Gill") and Plaintiffs Kelli D. Hake et al. (collectively, "Plaintiffs") and non-party HSBC Bank

USA N.A. (the "Bank") by and through their respective undersigned counsel, as follows:

       1.       This Protective Agreement and Order applies to "Confidential Information," as

defined below, that the Bank produces or otherwise discloses to Plaintiffs in response to non-party

subpoenas that Plaintiffs have served on the Bank in both the Gill and Hake actions (the

"Subpoenas").
             Case 1:17-cv-00114-TJK Document 80 Filed 03/11/19 Page 2 of 7




        2.       The term "Confidential Information" as used in this Agreement means any record,

spreadsheet or other document produced by the Bank in response to these subpoenas that the Bank

designates or labels as "Confidential," including any information recorded or contained within

such documents.        For the avoidance of doubt, "Confidential Information" as used in this

Agreement shall not include information derived exclusively from any public source or through

discovery in another matter that is not subject to a protective order or confidentiality agreement,

regardless of whether such information is duplicative of the information contained in the

documents produced by the Bank.

        3.       Plaintiffs shall have this Protective Agreement and Order entered by the Court in

the Gill and Hake actions before the Bank's Confidential Information is produced to Plaintiffs in

response to the Subpoenas.

        4.       Neither Plaintiffs nor their counsel shall use the Bank's Confidential Information

for any purpose other than to pursue Plaintiffs' claims against, or enforce their judgment against,

the defendant or defendants in the Gill and Hake actions, except as provided in ,is below. Neither

Plaintiffs nor their counsel may disclose the Bank's Confidential Information in the litigations

entitled Freeman et al. v. HSBC Holdings PLC et al., No. 14-CV-6601 (DLI)(CLP), pending in

the United States District Court for the Eastern District of New York, and O'Sullivan et al. v.

Deutsche Bank AG et al., 17 Civ. 8709 (LTS)(GWG),Pl pending in the United States District Court

for the Southern District of New York, or in any other proceeding, except as provided in ,rs below.
        5.       Plaintiffs may use or disclose the Bank's Confidential Information in any

proceeding other than Hake and Gill (including in Freeman or any other proceeding) only (a) if

the Confidential Information is disclosed to Plaintiffs by a source other than the Bank without


111 Neither Plaintiffs nor their counsel are connected to or affiliated with the O'Sullivan et al. v. Deutsche Bank
plaintiffs or counsel.
         Case 1:17-cv-00114-TJK Document 80 Filed 03/11/19 Page 3 of 7




violating this Agreement and Order, and disclosure by Plaintiffs would not violate any other

confidentiality obligation or (b) with the Bank's consent or, if such consent is withheld, pursuant

to a court order granting a motion for relief from this Agreement and Order or otherwise permitting

or ordering disclosure of the Confidential Information. Any motion filed by Plaintiffs pursuant to

this subparagraph (b) shall be made on notice to the Bank and filed in the Southern or Eastern

District of New York pursuant to ,i 14 below. This agreement is without prejudice to Plaintiffs'

right to request these documents from the Bank in another action by subpoena or other discovery

device. Notwithstanding anything else to the contrary, the Bank does not waive any objections it

may seek to make to any future document requests or subpoenas.

       6.      Confidential Information may be used in connection with discovery proceedings in

the Gill and Hake actions and as evidence in any application, motion, hearing, trial or other

proceeding in either of those actions.

       7.      Once Confidential Information is produced by the Bank to Plaintiffs, it may be

disclosed, summarized or otherwise communicated, in whole or in part, only to the following

persons, who may make use of such information only in connection with the Gill or Hake actions:

               a. Counsel who represent parties in the Gill or Hake actions, and employees and
                  agents of such counsel who assist them in the preparation for or conduct of the
                  proceedings in either action;

               b. Experts or consultants assisting counsel for the parties in the Gill or Hake
                  actions, but only after any such experts or consultants have signed the
                  agreement, annexed as Exhibit A, to be bound by this Protective Agreement
                  and Order, as set forth in ,is below;

               c. Potential or anticipated witnesses, and their counsel, in the Gill or Hake actions,
                  but only after any such witnesses have signed the agreement, annexed as Exhibit
                  A, to be bound by this Protective Agreement and Order, as set forth in ,is below;

               d. The courts in the Gill or Hake actions;
            Case 1:17-cv-00114-TJK Document 80 Filed 03/11/19 Page 4 of 7




               e. Court reporters employed in connection with the Gill or Hake actions; and

               f. Any person who may be examined as a witness at trial in the Gill or Hake
                  actions concerning any Confidential Information.

       8.      Before counsel may show or disclose Confidential Information to any witness,

expert or consultant, except at trial, that witness, expert or consultant shall be provided with a copy

of this Protective Agreement and Order and must sign the agreement, annexed as Exhibit A, to be

bound by Protective Agreement and Order. Any disclosure of Confidential Information to

witnesses, experts or consultants must be useful or necessary, in the opinion of counsel, for the

conduct of the proceedings in the Gill or Hake actions.

       9.      The inadvertent disclosure by the Bank of information subject to a claim of

attorney-client privilege, attorney work-product or similar ground on which disclosure of such

information should not have been made, shall not be construed as a waiver of such claim. Nor

shall this Protective Agreement and Order be construed as requiring the Bank, or any branch or

subsidiary thereof, to commit any act that would violate any domestic, federal, state or local law,

or any law of a foreign jurisdiction. The inadvertent disclosure in violation of any such law shall

not be considered a waiver thereof.

        10.    Plaintiffs and the Bank further recognize that the obligations embodied herein shall

apply only to the Confidential Information produced by the Bank, and shall not apply to

information derived exclusively from other sources, including information already in the public

domain, or information already known to counsel of the Plaintiffs or Plaintiffs, consultants or

experts, or information obtained from a third party not under any obligation of confidentiality to

the Bank regarding the information. If Plaintiffs believe any Confidential Information produced

by the Bank should no longer be designated as "Confidential" in light of such information,
          Case 1:17-cv-00114-TJK Document 80 Filed 03/11/19 Page 5 of 7




Plaintiffs may request that the Bank withdraw its "Confidential" designation. In the event of an

impasse, Plaintiffs may challenge the "Confidential" designation in a motion on notice to the Banlc.

Such motion shall be filed in the Southern District ofNew York pursuant to ifl4 below.

         11.   Any Confidential Information filed or otherwise submitted in any court proceeding

in the Gill or Hake actions shall be filed under seal unless the Bank expressly waives that

requirement in writing. Absent such a waiver, any person filing, submitting or otherwise using

Confidential Information in any proceeding in Gill or Hake shall make a reasonable effort to

prevent the Confidential Information from becoming part of the public record, including but not

limited to seeking an order permanently excluding any Confidential Information used in the

proceeding from the public record.

         12.   The obligations under this Protective Agreement and Order shall survive the

termination of the Gill and Hake actions and shall continue to bind Plaintiffs, the Bank and any

persons to whom Confidential Information is disclosed pursuant to this Protective Agreement and

Order.

         13.   This Protective Agreement and Order may be signed by counsel in counterparts,

which shall have the same force and effect as if all signatures appeared on one document. Email

or facsimile copies of signatures shall also have the same force and effect as original signatures.

         14.   This Protective Agreement and Order shall be governed by, and construed in

accordance with, the law of the State ofNew York. Any action or proceeding related in any way

to this Protective Agreement and Order shall be brought in and resolved by the United States

District Courts for the Southern or the Eastern District of New York.           The parties hereby

irrevocably and unconditionally waive trial by jury in any such action or proceeding or the right

to contest personal jurisdiction or venue in the Southern or Eastern District ofNew York.
      Case 1:17-cv-00114-TJK Document 80 Filed 03/11/19 Page 6 of 7




Dated: February 15, 2019

OSENLLc/7/./                                 MAYER BROWN LLP

By:        �(P
       Ge-:.Srd Filitti
                                             B:J>[l.o�
                                             Robert W. Hamburg
2 University Plaza, Suite 402                122 l Avenue of the Americas
Hackensack, NJ                               New York, NY 10020
(201) 265-6400                               (212) 506-2297
gfilltti@osenlaw.com                         rhamburg@mayerbrown.com
Attorneysfor Matl GIii and Hake Plainti/ft   Counsel/or HSBC Bank USA N.A.




                                             By:,--,,L--�=--..\(-----=,..a,:;...---­
                                             S� C. MoPhee
                                             One Canalside
                                             Buffalo, NY 14203
                                             (716) 504-5749
                                             smcphee@phillipslytle.com
                                             Counsel/or HSBC Bank USA N.A.




SO ORDERED:


REGGIE B. WALTON, USDJ
         Case 1:17-cv-00114-TJK Document 80 Filed 03/11/19 Page 7 of 7




               EXHIBIT A TO PROTECTIVE AGREEMENT AND ORDER


    AGREEMENT TO BE BOUND BY PROTECTIVE AGREEMENT AND ORDER


       I, ________ _ _ _______, under penalty of perjury under the
laws of the United States of America state as follows.
       My residence address is: ______ _____________ _ _
                                                       _


       My current employer is: __________                        ___________


       My business address is: _______ ___________ _ ___


       My business telephone is: _________ _ _ _ _ ________
        I have read and understand in its entirety the Protective Agreement and Order that was
issued by the United States District Court for the District of Columbia in the cases of Mati Gill v.
Islamic Republic ofIran, Case No. l 5-cv-02272 (RBW), and Hake et al. v. Islamic Republic of
Iran, Case No. 17-cv-114 (TJK).

        I agree to comply with and to be bound by all the terms of this Protective Agreement and
Order, and I understand and acknowledge that failure to so comply could expose me to sanctions
and punishment in the nature of contempt of court, money damages, interim or final injunctive
relief and/or such other relief that the Court deems appropriate. I solemnly promise that I will
not disclose in any manner any information or item that is subject to this Protective Agreement
and Order to any person or entity except in strict compliance with its provisions.

Date:_____

City and State (or Country) where sworn and signed:__ _ _________

Printed name:________

Signature:__________
